SEARS, Chief Justice,
concurring.
I fully concur in the majority opinion. However, given the loss of liberty occasioned by guilty pleas, I write to urge trial courts to establish on the record at the guilty plea hearing that a defendant is making a knowing and intelligent waiver of critical constitutional rights before pleading guilty. Establishing such a record requires only a minimal effort and ensures the integrity of the guilty plea process.
I am authorized to state that Justice Benham and Justice Thompson join in this concurrence.